Citation Nr: 1721343	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted to re-open a claim of entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for right ear hearing loss. 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to June 1968.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By way of history, the Veteran's initial claims for entitlement to service connection for PTSD, bilateral hearing loss, and bilateral tinnitus were denied in a November 1984 rating decision.  The denial was upheld by a June 1986 Board decision. 

In the October 2009 rating decision, the RO re-opened the Veteran's claim for PTSD and granted service connection at 10 percent effective April 17, 2009.  The RO also declined to re-open the Veteran's claims for bilateral hearing loss and bilateral tinnitus.  The Veteran's appeal stems from disagreement with the initial 10 percent rating for PTSD and the decision not to re-open his bilateral hearing loss and bilateral tinnitus claims.   

Later, in an April 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective January 21, 2010, and, in a December 2012 decision increased it to 100 percent, effective February 17, 2010.  The Veteran's bilateral hearing loss and bilateral tinnitus claims were re-opened in an April 2012 rating decision and he was granted service connection for left ear hearing loss and bilateral tinnitus.  As this was the full grant of the benefits sought, these issues are no longer on appeal.  However, as right ear hearing loss remained denied it is still before the Board.  

The Veteran requested a Travel Board hearing which was scheduled for May 2, 2017.  He subsequently cancelled the hearing.  There are no pending hearing requests. 

FINDINGS OF FACT

1. In April 2017, prior to the promulgation of a decision in this appeal, the Board received notification on behalf of the Veteran that he wished to withdraw his appeal for entitlement to an increased rating for PTSD. 

2. The June 1986 Board decision that denied entitlement to service connection for right ear hearing loss is final.

3. Evidence received since the June 1986 Board decision relates to previously unestablished facts necessary to substantiate the claim. 

4. The Veteran is not shown to be currently diagnosed with a right ear hearing loss disability for VA disability compensation purposes. 

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal by the Veteran regarding entitlement to an increased rating for PTSD have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Evidence received since the June 1986 Board decision with regard to entitlement to service connection for right ear hearing loss is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for a right ear hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).  In the present case, the Veteran withdrew the appeal for PTSD via an April 2017 correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding entitlement to an increased rating for PTSD and it is dismissed.

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 
III. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).  Evidence is "new" if it has not been previously submitted to agency decision makers.  Id.  Evidence is "material" if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claim for service connection for right ear hearing loss was denied in a November 1985 rating decision because the RO determined there was no current disability, in-service incurrence, or nexus. This denial was upheld in a June 1986 Board decision.  The evidence at the time consisted of the Veteran's STRs, a VA Examination, private outpatient treatment records, and the Veteran's hearing testimony. 

Thereafter, in April 2009, the Veteran sought to re-open the service connection claim for hearing loss.  In an October 2009 rating decision, the RO declined to re-open the claim. The Veteran timely perfected this appeal.  Later, in an April 2012 rating decision, the RO re-opened the hearing loss claim and granted left ear hearing loss, but did not grant right ear hearing loss.  

As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final decision.  

The record now includes additional medical evidence, notably an additional a VA examination, medical opinions, and private treatment records.  The Board finds that this evidence is new as it was not previously of record and tends to relate to all previously unestablished facts: clinical diagnosis of a disability, in-service injury, and a nexus between the Veteran's military service and his current disability.  These records will be presumed credible for the purpose of reopening the claim.  See Kutscherousky v. West, 12 Vet. App. 369, 371(1999).  Consequently, the claim of entitlement to service connection for right ear hearing loss is reopened.  

IV. Service Connection for Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss which he attributes to excessive noise exposure during active duty service. 

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a) (2016).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, exposure to loud noise is conceded as the record shows that the Veteran was exposed to acoustic trauma through his military operational specialty (MOS) in the U.S. Army as a Combat Engineer.  
Nevertheless, the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319  (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran submitted a private 2010 audiological examination which contained audiograms (shown in graphical form) and treatment notes.  In the notes, the audiologist commented that the Veteran did have noise exposure in the military, experienced tinnitus that was gradually worsening and was stronger in the left ear, and that he had no family history of hearing loss.  She also found that the Veteran's speech discrimination was 100 percent in both ears and that his thresholds were within the normal limits.  See March 2010 Private Audiological Examination. 

In May 2011, the Veteran underwent a VA audiological examination.  Pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
10
10
15
35

Speech audiometry testing using the Maryland CNC word list revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  Immitance measures and Stenger results confirmed that the Veteran had mild sensorineural hearing loss in the left ear at 4000 Hz.  The Veteran's right ear was assessed as normal.  The examiner provided a favorable etiology opinion for the Veteran's claimed hearing loss. 

On review of all evidence, both lay and medical, the Board finds that the criteria to establish service connection for right ear hearing loss are not met. Specifically, the Veteran has not demonstrated that he currently has right ear hearing loss as defined by VA regulations.  Because the Veteran does not meet the VA standards under 38 C.F.R. § 3.385, the claim must fail based on the absence of a current hearing loss disability.  Indeed, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353  (Fed. Cir. 1998). 

Although the VA examiner addressed the etiology of the claimed disability, it is unnecessary for the Board to address the remaining elements of his service connection claim because the threshold element of a current disability has not been met. In the absence of a current ratable, right ear hearing loss disability pursuant to § 3.385, the Veteran does not meet the threshold element of his service connection and the claim must be denied. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

ORDER

The appeal for entitlement to an increasing rating for PTSD is dismissed. 

Entitlement to service connection for right ear hearing loss is denied. 


____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


